The Opinion óf the Court was delivered by Treat, J.*  This action was tried in the Circuit Court, and a verdict returned in favor of the plaintiff for $256-58. A new trial was demanded. Subsequently, the following order was entered of record: “ Zebina Sears v. Peter Sears. Assumpsit. This day came the parties by their attorneys, and after argument it is ordered by the Court, that the defendant’s motion for a new trial be overruled, and that the plaintiff have judgment and execution against the defendant for two hundred and fifty six dollars and fifty eight cents, his damages aforesaid, together with his costs herein.” An appeal was taken by the defendant. The only assignment of error relied on is, that the Circuit Court erred in awarding an execution against the defendant without rendering a judgment on the finding of the jury. This cannot be sustained. There is a valid judgment on the verdict; it may not be technically expressed, but is substantially good. The judgment of the Circuit Court is affirmed with costs. Judgment affirmed.  Justice Young was absent, &c.